Exhibit 10.1

 

Summary of Changes to Trustee Compensation

 

On September 21, 2005, the Board of Trustees of Equity Residential (the
“Company”) approved an increase in the base annual fee paid to its trustees
(other than its Chairman and employee trustees) from $95,000 to $125,000,
effective January 1, 2006. The Board of Trustees also approved the increases in
the committee and lead trustee fees set forth in the table below also effective
January 1, 2006. There was no change to the previously disclosed compensation
paid to Mr. Samuel Zell for his service as Chairman of the Board of Trustees. 
The Company’s two employee Trustees receive no fees for their service as
Trustees. The last increase in Trustee compensation occurred as of January 1,
2003. The Compensation Committee of the Board of Trustees recommended these
increases to bring total Trustee compensation to a level near the 50th
percentile of the competitive market based on the results of an independent
published report on director compensation.

 

The following table shows the annual compensation payable to the Trustees (other
than the Chairman and employee trustees) before and after these increases:

 

 

 

After
Increase

 

Before
Increase

 

Base Annual Fee

 

 

 

 

 

Portion Payable in Cash

 

$

50,000

 

$

45,000

 

Portion Payable in Options and Restricted Shares

 

75,000

 

50,000

 

Total Base Annual Fee:

 

125,000

 

95,000

 

Audit Committee Fees

 

 

 

 

 

Chair (in addition to fee as a committee member)

 

$

17,500

 

$

11,000

 

Member

 

6,000

 

4,000

 

 

 

 

 

 

 

All Other Committee Fees

 

 

 

 

 

Chair (in addition to fee as a committee member)

 

$

10,500

 

$

6,000

 

Member

 

4,000

 

4,000

 

 

 

 

 

 

 

Lead Trustee Fee

 

 

 

 

 

Fee (in addition to Base Annual Fee)

 

$

20,000

 

$

10,000

 

 

The non-cash portion of the base annual fee is a long-term incentive grant of
options and restricted shares of the Company issued pursuant to the 2002 Share
Incentive Plan.  This grant will be allocated between options and restricted
shares in the same ratio and utilizing the same valuation criteria as approved
by the Board of Trustees for the annual long-term incentive grants to the
Company’s executive officers.   In past years, the long-term incentive grants
have typically been allocated 25% to options and 75% to restricted shares.

 

--------------------------------------------------------------------------------